       Case 2:15-cr-00289-ILRL-DMD Document 756 Filed 01/16/20 Page 1 of 5



                                                                                 FILED
                                                                         U.S. DISTRICT COURT
                                                                      £/;S TF!<N J!5 P~ICT OF LA.

                                                                        ZOZO JAN I b A II: I q
                                                                         C..0-,o \ ~- ty...1 ~
                                                                        .WltLIAM W. BLEVH:t
                                                                               Cl.ERK



                                                                                 FELONY
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

                         SUPERSEDING BILL OF INFORMATION
                  FOR MISPRISION OF A FELONY AND FALSE STATMENTS


UNITED STATES OF AMERICA                             *       CRIMINAL NO. 15-289

             v.                                      *       SECTION: "B"

LISA VACCARELLA                                      *       VIOLATIONS: 18 U.S.C. § 4
                                                                         18 U.S.C. § 1001(a)(2)
                                                     *
                                          *          *   *

        The United States Attorney charges that:

                                        INTRODUCTION

        At all times relevant to this Information:

        The St. Bernard Parish Prison ("SBPP") was a correctional facility in the Eastern District

 of Louisiana responsible for the custody, control, care, and safety of inmates, including pretrial

 detainees, who were held in custody following an arrest, but who had not been convicted of a         _

 crime. Nimali Henry was a nineteen-year-old.:pretrial detainee in the custody of the SBPP from

 March 21, 2014, through April 1, 2014. Henry suffered from serious medical conditions, for which

 she was under a physician's care, and required medical treatment, including regular medicadoii.:-r
        Case 2:15-cr-00289-ILRL-DMD Document 756 Filed 01/16/20 Page 2 of 5




         While incarcerated at the SBPP, Henry did not receive medication or treatment for her

serious medical conditions, she was not evaluated or treated by a physician, and she was not taken

to a hospital. As a result of not receiving medical evaluation or treatment, Henry died on April I,

2014.

         During Henry's incarceration, Timothy Williams and defendant LISA VACCARELLA

("VACCARELLA") were correctional officers responsible for the custody, control, care, and

safety of inmates, including pretrial detainees, at the SBPP. During Henry's incarceration,

Williams held the rank of Corporal. As Corporal, Williams was the supervisor over

VACCARELLA, who held the rank of Deputy.


                                           COUNTl
                                     (Misprision of a Felony)

         On or about August 14, 2014, in the Eastern District of Louisiana, defendant LISA

VACCARELLA, having knowledge of the actual commission of a felony cognizable by a court

of the United States, did conceal the same from law enforcement and did not as soon as possible

make the illegal activity known to a judge, agent, or other person in civil or military authority

under the United States. Specifically, VACCARELLA knew that that Timothy Williams and

others committed the felony of Deprivation of Civil Rights Under Color of Law Resulting in

Bodily Injury and Death (18 U.S.C. § 242), in that VACCARELLA knew that: Williams, while

acting under color of law as an SBPP correctional officer, knew that Henry had serious medical

needs and that she was at substantial risk of serious harm if she did not receive medical attention;

Williams and others willfully disregarded the substantial risk of serious harm to Henry's health

and safety by failing to take reasonable measures to get medical attention for Henry; Williams and

others willfully deprived Henry of her constitutional right to be free from a correctional officer's

deliberate indifference to her serious medical needs; and as a result of the failure by Williams and


                                                 2
     Case 2:15-cr-00289-ILRL-DMD Document 756 Filed 01/16/20 Page 3 of 5




others to take reasonable steps to get Henry medical attention, Henry suffered bodily injury and

death. On or about August 14, 2014, in the Eastern District of Louisiana, when interviewed by a

Federal Bureau oflnvestigation agent about the circumstances of Henry's death, VACCARELLA

took affirmative steps to conceal the crime by falsely telling the agent that she saw Henry walking

without any difficulty on March 30, 2014, and by not making known during the interview, and as

soon as possible, the aforementioned crime committed by Williams and others.

       All in violation of Title 18, United States Code, Section 4.


                                           COUNT2
                            (False Statements to a Federal Agency)

       On or about August 14, 2014, in the Eastern District of Louisiana, defendant LISA

VACCARELLA knowingly and willfully made materially false, fictitious, and fraudulent

statements and representations in a matter within the jurisdiction of the Federal Bureau of

Investigation ("FBI''), an agency within the executive branch of the United States. Specifically,

defendant VACCARELLA falsely told special agents of the FBI that on March 30, 2014,

VACCARELLA observed Nimali Henry walk into a dorm and lie down on the floor, and then,

upon VACCARELLA'S order, stand up without any assistance and walk without any difficulty,

before VACCARELLA closed the dorm door. In truth and in fact, as VACCARELLA then well

knew, her statements were false, in that VACCARELLA watched Nimali Henry fall to the dorm




                                                3
     Case 2:15-cr-00289-ILRL-DMD Document 756 Filed 01/16/20 Page 4 of 5




floor on March 30, 2014, and then VACCARELLA closed the dorm door and left Nimali Henry

lying on the floor.

       All in violation of Title 18, United States Code, Section 1001(a)(2).


                                                    PETER G. STRASSER

                                                    UN~Y


                                                    CHANDRA MENON
                                                    Assistant United States Attorney

New Orleans, Louisiana
January 16, 2020




                                                4
Case 2:15-cr-00289-ILRL-DMD Document 756 Filed 01/16/20 Page 5 of 5
